Citation Nr: 1044951	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  01-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to extraschedular evaluation of lichen simplex 
chronicus, rated at 60 percent since August 30, 2002. 

3.  Entitlement to extraschedular evaluation of lichen simplex 
chronicus, rated at 30 percent prior to August 30, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1988 to May 
2000.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge in December 2001.  A transcript of 
the hearing is associated with the claims file.

These matters have previously been before the Board.  In a 
decision dated in March 2002, the Board deferred adjudication of 
the claim seeking service connection for a hearing loss 
disability, pending additional development, and denied an initial 
rating in excess of 10 percent for lichen simplex chronicus.  The 
Veteran appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (the Court).  In an Order dated in 
December 2002, pursuant to a Joint Motion for Remand, the Court 
vacated the Board's March 2002 decision, and remanded the rating 
claim back to the Board for development consistent with the Joint 
Motion.  

In September 2003, the Board remanded the rating claim, as well 
as the hearing loss service connection claim, to the agency of 
original jurisdiction (AOJ) for additional evidentiary 
development.  Subsequently, in a July 2005 rating decision, the 
AOJ granted an increased 30 percent schedular rating for lichen 
simplex chronicus prior to August 30, 2002, and a 60 percent 
rating effective August 30, 2002.  

Upon return of the issues to the Board, in a decision dated in 
February 2006, the Board denied the claim seeking service 
connection for a bilateral hearing loss disability, and denied 
higher schedular ratings for lichen simplex chronicus.  The Board 
remanded the question of extraschedular referral for higher 
ratings for lichen simplex chronicus.  The Veteran appealed the 
denied claims; and, in an Order dated in January 2008, pursuant 
to a Joint Motion for Remand of that date, the Court remanded the 
hearing loss service connection claim, and the schedular rating 
claim for lichen simplex chronicus, to the Board for additional 
development consistent with the Joint Motion.  

In May 2009, the Board denied the schedular rating claims for 
lichen simplex chronicus, and again remanded the matter of 
extraschedular referral of the lichen simplex chronicus rating 
claims (for corrective action), as well as the service connection 
claim for bilateral hearing loss, to the AOJ for additional 
development.  They have since been returned to the Board for 
appellate action.  

The Board notes that in May 2009, the Board also remanded a claim 
seeking service connection for a disability of the upper back.  
That claim was granted by the AOJ in May 2010, and the appeal is 
resolved.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability, 
and sustained noise exposure in service; however, the current 
disability is not related to service.  

2.  An organic disease of the nervous system was not manifest 
within one year of separation.  

3.  The Veteran's disability picture regarding lichen simplex 
chronicus is contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service, and incurrence or aggravation of an 
organic disease of the nervous system is not presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for extraschedular referral for lichen simplex 
chronicus prior to August 20, 2002 are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321(b) (2010).  

3.  The criteria for extraschedular referral for lichen simplex 
chronicus since August 30, 2002 are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The claims for higher ratings for lichen simplex chronicus arise 
from the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is disagreement 
as to "downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

Regarding the service connection claim, under the VCAA, VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the unfavorable rating decision that is the 
basis of this appeal was decided a few days prior to the 
enactment of the current § 5103(a) requirements in November 2000.  
The Court acknowledged in Pelegrini that where, as here, the § 
5103(a) notice was not mandated at the time of the initial rating 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.   

In February 2004, July 2004, and June 2009 post rating letters, 
the RO notified the Veteran of the evidence needed to 
substantiate his claim for service connection for hearing loss.  
These letters also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist him in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the June 2009 letter.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Veteran's symptomatology was discussed in 
detail, and testimony concerning his experiences in service was 
elicited.  Such actions supplement the VCAA and comply with 38 
C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded a VA examination 
in February 2010.  This examination was adequate because it was 
performed by a medical professional based on a review of claims 
file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).


II.  Analysis

Service Connection Claim

The Veteran is seeking service connection for a hearing loss 
disability on the basis that it resulted from noise exposure 
sustained in service.  For reasons addressed below, the Board 
finds that service connection must be denied.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

First addressing the question of current disability, the evidence 
indicates that the Veteran does have hearing loss to an extent 
recognized as a disability for VA purposes (see 38 C.F.R. 
§ 3.385).  The report of a VA examination conducted in February 
2010 reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
50
45
50
LEFT
20
55
45
45
50

Speech recognition ability was 56 percent in the right ear, and 
56 percent in the left ear.  Thus, the criteria for a hearing 
loss disability are met. 

Although the Veteran served during a period of war, the evidence 
does not suggest, and the Veteran does not contend, that he 
engaged in combat with the enemy, or that his hearing loss 
disability is related to combat.  Rather, he contends that it 
resulted from exposure to noise.  As such, the combat rule is not 
applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 
3.304(d) (2010).  

During a December 2001 Board hearing, the Veteran testified that, 
during his military service, he served as a cook, and was 
assigned to an artillery unit for three and a half years.  During 
that time, he was exposed to loud noises and wore no hearing 
protection.  The Veteran also testified that he sought treatment 
for hearing loss and ringing in his ears about every month during 
this time.  The Board accepts the Veteran's account regarding 
noise exposure as consistent with his service and credible.

However, service treatment records reveal no hearing loss during 
service.  An undated hearing conservation patient questionnaire 
notes no tinnitus, no recent ear or head trauma, no history of 
excessive wax, no history of ear pain, drainage or infection, no 
history of ear surgery, and notes a history of noise exposure 
described as artillery unit at Camp Lejeune for 3 years.  

Several audiological evaluations were performed during service.  
At service entry in March 1988 pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
5
LEFT
20
20
20
15
20

A reference audiogram in October 1991 reveals the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
20
20
15
15
25

The Veteran's ears, including auditory acuity, were found to be 
clinically normal.  

An audiogram in November 1993 reveals the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
20
20
15
10
10

A report of medical history dated in May 1996 shows a history of 
decreased hearing in the right ear.  However, there are no 
audiometric readings of that date.  

The next audiogram was conducted on March 5, 1997, which revealed 
the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
15
5
20
15
0

A follow-up audiogram on March 6, 1997 reveals the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
-5
-5
LEFT
-5
0
-5
0
0

The Veteran's ears, including auditory acuity, were found to be 
clinically normal.  The Veteran completed a report of medical 
history, and reported no history of hearing loss or ear trouble.  

At separation in December 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
15
20
LEFT
5
10
10
15
10

When examined for separation, the Veteran's ears, including 
auditory acuity, were found to be clinically normal.  The Veteran 
reported no health complaints.  The Veteran signed a report of 
medical history at separation in December 1999 stating that he 
had no history of hearing loss or ear trouble. 

Thus, with the exception of a single complaint in May 1996, the 
Veteran did not otherwise complain of hearing problems during 
service, and the clinical findings uniformly demonstrate no 
hearing loss disability in service, as well as normal ears and 
auditory acuity.  

While a hearing loss disability was not shown in service, this 
fact alone is not fatal to the claim.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 3.385, 
as noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

Shortly after separation, on VA audiological evaluation in 
October 2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
10
10
10
LEFT
N/A
20
10
10
15

Speech recognition ability was 96 percent in the right ear and of 
100 percent in the left ear.  These findings were interpreted by 
a March 2001 VA examiner as, "not just normal, but perfect!"  

Thus, the Veteran's hearing was clinically normal at separation 
from service, and was normal in October 2000 approximately five 
months after separation.  

However, the Veteran has stated and testified that he experienced 
reduced hearing acuity in service, and that he sought treatment 
for these symptoms in service.  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing symptoms such as pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can also be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition (noting 
that sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

It is the Board's responsibility to evaluate the evidence and to 
assign each report or opinion its due probative weight.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if 
the Board provides an adequate statement of reasons or bases.  
Id.; see also 38 U.S.C. § 7104(d)(1).

Here, the service records do reflect that the Veteran perceived a 
decrease in his right ear hearing in 1996.  However, no 
abnormality was subsequently shown on clinical evaluation, and 
the Veteran thereafter reported no hearing loss or ear problems.  

There is no question that the Veteran is competent to relate his 
hearing acuity as he perceives it.  However, diagnosis of a 
hearing loss disability is not a simple matter capable of lay 
observation.  Whatever factor accounted for his perception of 
decreased right ear hearing in 1996 was apparently not present 
when he was subsequently asked about it.  This is not a case 
where there is a lack of medical evaluation in service.  The 
Board finds the consistently normal clinical findings throughout 
service, and shortly after service, as well as the Veteran's 
subsequent reports of no hearing loss, to be far more convincing 
regarding the presence or absence of hearing pathology or a 
hearing loss disability in service than the Veteran's single 
complaint of decreased hearing in the right ear, or his current 
recollections.  Indeed, to a significant extent, his current 
recollections conflict with statements he made to the medical 
examiner at separation.  To the extent that he now maintains that 
he perceived a hearing loss at separation and thereafter, this is 
in conflict with his signed statement in December 1999.  The 
Board finds this recent assertion, which was made in the context 
of a claim for monetary benefits, to be lacking in credibility 
when compared to the earlier statement, which was made to a 
medical professional solely for the purpose of evaluation.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may 
affect the credibility of testimony].  See also Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).  

As noted above, the Veteran's hearing was also clinically normal 
five months after separation.  A March 2001 VA examination 
produced audiometric findings which were deemed unreliable by the 
examiner.  He concluded that hearing loss "does not exist."

The first post-service evidence of a hearing loss disability 
comes from a July 2002 letter from private physician, J.L., who 
noted that bilateral pure-tone audiograms showed sensorineural 
hearing loss of some 30 to 35 percent through all frequencies, 
symmetrical in both ears.  Other pertinent findings include a May 
2003 treatment record from J.L., which notes that, according to 
audiometric tests, the Veteran's hearing loss remained the same.  
The diagnosis was mild to moderate sensorineural hearing loss.  
An October 2003 audiometric hearing test report from Jones 
Audiology & Hearing Aid Center notes that hearing aids were 
prescribed.

Thus, as demonstrated by the February 2010 audiometric results, 
and other recent evidence, the Veteran currently has a bilateral 
hearing loss disability as defined for VA purposes.  

The Board notes in passing that "hearing loss [is not] a chronic 
disease entitled to any presumption of service connection under 
[...] 38 C.F.R. §§ 3.307(a)(3), 3.309(a)."  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 354 (1992); Cromley v. Brown, 7 Vet. 
App. 376, 378 (1995).  Nevertheless, to the extent that 
sensorineural hearing loss may be considered an organic disease 
of the nervous system, such disability did not become manifest to 
a compensable degree within a year of discharge.

Regarding a relationship between the current hearing loss 
disability and service, the February 2010 examiner reviewed the 
evidence, including the service treatment records, and concluded 
that it is not likely that the hearing loss is related to noise 
exposure in service.  He based this conclusion on the in-service 
clinical findings, which demonstrated no significant threshold 
shift from induction to separation.  There is no medical opinion 
that conflicts with that of the February 2010 examiner.  While 
J.L. repeated the Veteran's description of noise exposure in 
service-a description the Board accepts as accurate-he did not 
go further in relating a current hearing loss disability to such 
exposure.  

The Veteran clearly believes that a current hearing loss 
disability is related to service.  In some instances, lay 
evidence can be competent regarding nexus.  This is particularly 
true when there is continuous symptomatology between in-service 
injury or disease and diagnosis of a disability; however, here, 
the Veteran bases his nexus opinion primarily on an assertion of 
continuous symptomatology which, as described above, the Board 
has found not to be credible.  The Board again acknowledges that 
the Veteran complained on one occasion in service of a perceived 
decrease in hearing acuity in the right ear.  However, no hearing 
loss disability was shown clinically, and he reported on two 
subsequent occasions that he had no history of hearing loss.  As 
these subsequent statements are consistent with the normal 
clinical findings throughout service, the Board assigns them 
greater probative weight.  The Veteran has offered no 
explanation, and indeed, no acknowledgement, of these subsequent 
signed statements.  As such, his current assertions, and the 
opinion based on those assertions, are unconvincing, and are 
assigned no probative weight.  

In sum, the Veteran's hearing was clinically normal at 
separation, and five months after separation.  A hearing loss 
disability is not demonstrated until more than a year after 
separation.  The Veteran's opinion regarding nexus is 
substantially based on an account of his symptoms that is not 
credible, and the medical evidence regarding nexus weighs 
decidedly against the claim.  As such, service connection for a 
bilateral hearing loss disability is not warranted. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Rating Claims

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  The Veteran is rated under a diagnostic code 
which deals directly with lichenoid disease, and which includes 
symptomatology of the specific type reported by the Veteran and 
by medical professionals on clinical evaluation.  The Veteran has 
submitted photographs, which reveal numerous papules across the 
neck, torso and extremities.  He stated in an August 2004 letter 
that the condition causes scaling and constantly itches.  
However, if he scratches, this causes a welt.  His wife reported 
that the Veteran's skin was very dry, flaky, and discolored.  A 
co-worker reported that he has observed the Veteran scratching 
numerous surfaces of his body.  On his VA Form 9, the Veteran 
stated that his skin itches and he has to use cortisone cream 
which causes him to destroy a lot of clothing.  These statements 
are accepted as competent and credible descriptions of the 
Veteran's symptomatology.  However, these are precisely the type 
of symptoms discussed and contemplated under the rating schedule.  
Significantly, the rating schedule includes higher ratings (under 
several diagnostic codes) where symptomatology of the appropriate 
type and degree is demonstrated.  While 60 percent is the maximum 
rating available under Diagnostic Code 7822, a higher 100 percent 
rating is available under Diagnostic Code 7817, and that code was 
specifically considered by the Board in its schedular evaluation.  

Even conceding for the sake of discussion that there is some 
aspect of the Veteran's symptomatology that is not contemplated 
by the rating schedule, the Board still must conclude that the 
Veteran's disability picture is not exceptional or unusual.  In 
so finding, the Board acknowledges the Veteran's submission of 
records showing time taken from work from September 2005 to 
January 2007.  However, this information is lacking in detail, 
and does not itself, or in connection with any of his other 
assertions, present an unusual disability picture.  The 
information provided reveals only that, during a 15-month period, 
the Veteran took sick leave of unspecified duration, and for 
unspecified purposes on 18 occasions, and took family leave on 
six occasions.  The Veteran now asserts that all of this time was 
taken for his lichen simplex chronicus.  However, he has not 
provided the specific number of hours taken.  Thus, even 
conceding that all the Veteran's sick leave and family leave 
during this period was for his lichen simplex chronicus, the 
Board has no basis upon which to conclude that the amount of time 
taken is exceptional, as the amount of time is not provided.  The 
fact that an individual avails himself of sick leave does not 
demonstrate an unusual disability picture.  

In sum, the rating schedule contemplates the Veteran's disability 
picture, and includes higher ratings where appropriate 
symptomatology is shown.  This finding alone obviates the need 
for further consideration of extraschedular referral.  However, 
even assuming the inadequacy of the rating schedule, the Veteran 
has not demonstrated an exceptional or unusual disability picture 
due to lichen simplex chronicus, and the Board concludes that 
extraschedular referral is not warranted.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Extraschedular referral for a rating higher than 60 percent for 
lichen simplex chronicus since August 30, 2002 is denied.  

Extraschedular referral for a rating higher than 30 percent for 
lichen simplex chronicus prior to August 30, 2002 is denied. 



____________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


